         Case 1:16-cr-10320-PBS Document 600 Filed 05/10/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                Case No. 16-CR-10320-PBS
                                    )
JAMES GIANNETTA,                    )
                                    )
      Defendant.                    )
____________________________________)


                 DEFENDANT'S NOTICE CONCERNING SENTENCING


       The Defendant will seek a departure from the guidelines and a non-guidelines sentence as

set forth in his Sentencing Memorandum. He has addressed any outstanding legal issues in his

Sentencing Memorandum.

       There are disputed issues of fact to be decided by the court at sentencing, specifically role

in the offense and amount of drugs attributable to the defendant. Mr. Giannetta will not present

live testimony but will rely on his Sentencing Memorandum and a binder of supporting exhibits

filed under seal which include proffer statements of cooperating witnesses, Mr. Giannetta's

recorded interview by law enforcement, grand jury testimony and documents provided in

discovery.



                                                     Respectfully Submitted,


                                                     James Giannetta,

                                                     By his attorney,
        Case 1:16-cr-10320-PBS Document 600 Filed 05/10/19 Page 2 of 2




                                                    /s/ Joan M. Griffin
                                                   Joan M. Griffin (BBO# 549522)
                                                   PO Box 133
                                                   Dublin, NH 03444
                                                   griffin@lawjmg.com
                                                   (617)283-0954

Date: May 10, 2019


                              CERTIFICATE OF SERVICE

      I hereby certify that the above document was served on all parties of record by ECF filing

on May 10, 2019.

                                                   /s/ Joan M. Griffin
                                                  Joan M. Griffin




                                              2
